NUMBER 13-16-00471-CR

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                 IN RE JESUS HECTOR TORRES LEDEZMA


                       On Petition for Writ of Mandamus


                                        ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Per Curiam Order

      Relator, Jesus Hector Torres Ledezma, filed a petition for writ of mandamus in the

above cause on August 23, 2016. Through this original proceeding, relator seeks to

compel the trial judge of the 103rd District Court of Cameron County, Texas to conduct

an “informal competency hearing under Texas Code of Criminal Procedure, [a]rticle

46B.004 based on linguistic incompetency.” The Court requests that the real party in

interest, State of Texas, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                PER CURIAM

Delivered and filed this
24th day of August, 2016.




                            2